Howell, J.
The only error we find in the judgment appealed from is in making the plaintiff pay costs in the lower court. The suit is for the balance due on a contract for constructing a boiler and extra work in altering it. The defendant admitted the balance due on the contract, but did not make a legal tender thereof in accordance with the provisions of article 407, C. P., and hence he must pay the costs.
On the question of the extra work, the evidence, in our opinion, sustains the conclusion of the judge a quo.
It is therefore ordered that the judgment appealed from be so ■amended as to condemn the defendant to pay costs of the lower court, and, as thus amended, it be affirmed. Defendant and appellee to pay costs of appeal.